Citation Nr: 0911330	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-10 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for hypertension, 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
August 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for vertigo and hypertension.  
The Veteran requested a hearing but cancelled this request in 
October 2006.

The Board remanded this case for additional development in 
June 2007.  The requested development has been accomplished.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between the Veteran's vertigo and his service.

2.  The preponderance of the evidence shows no relationship 
between the Veteran's hypertension and his service-connected 
PTSD or service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vertigo are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 
(2008).

2.  The criteria for service connection for hypertension are 
not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 
3.310(a)(b) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2002.  The RO provided the appellant 
with notice in March 2006 and July 2007, subsequent to the 
initial adjudication, regarding all the criteria for the 
service connection claims.  While the 2006 and 2007 notice 
was not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a December 2008 supplemental statement of 
the case, following the provision of notice.  The Veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and notifying the Veteran of the respective responsibilities 
of VA and the Veteran in substantiating the record.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the disabilities at issue.  The Veteran indicated 
that he had received private treatment.  The RO attempted to 
obtain these records but received a response from the private 
facility that they would need the full name of the doctor.  
The RO sent the Veteran a copy of the private facility's 
response in July 2007 and gave the Veteran the opportunity to 
provide the full name of the doctor so that another search 
could be conducted, but the Veteran did not respond.  Based 
on the above, reasonable efforts have been made to obtain all 
available evidence.  Moreover, there are no other known 
medical treatment records necessary to proceed to a decision 
in this case.  All other known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Vertigo

The Veteran contends that he has vertigo related to his 
service.  He asserts that he suffered from loss of balance 
during his service and has continued to suffer from loss of 
balance for the past 30 years.

Service treatment records show the Veteran complained of 
being dizzy when working out in March 1973.  He stated that 
he felt light-hearted off and on.  At discharge from service 
in July 1973, clinical evaluation of the ears and 
neurological systems was normal.

After service, an October 2005 VA examination report shows 
the Veteran reported a mild light-headed feeling from time to 
time that increased whenever noise was increased.  He also 
stated that sudden movement caused the light-headedness to 
feel a little worse.  He had never been treated for the 
vertigo and was not now being treated for the vertigo.  On 
physical examination, the ears were normal.  The tympanic 
membranes were easily visible and were clear.  The diagnosis 
was vertigo, mild, secondary to labyrinthitis, mild, 
unrelated to hearing loss.

The Veteran's subjective claims are outweighed by the lack of 
supporting positive medical evidence in this case.  The 
Veteran is competent to state that he has experienced 
dizziness since service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (tinnitus).  However, there is no medical 
evidence to support his claims that his present diagnosis of 
vertigo is related to his service.  While the Veteran had in-
service complaints of dizziness in March 1973, neurological 
evaluation at the time of discharge from service was normal.  
There is no medical evidence of a post-service diagnosis of 
vertigo until 32 years later, in 2005.  There is no diagnosis 
of vertigo within one year of discharge from service; thus, 
any present organic disease of the nervous system is not 
presumptively related to service.  See 38 C.F.R. §§ 3.307, 
3.309.  Additionally, there is no medical evidence of 
continuity of symptomatology of a vertigo disability from 
service or during the 32 years before the vertigo disability 
was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).    

The Veteran genuinely believes that his vertigo was incurred 
in service.  His factual recitation as to his experience of 
loss of balance in service and after service is accepted as 
true.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion 
on a matter as complex as the etiology of vertigo and his 
views are of little probative value.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the service 
connection claim for vertigo; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Hypertension

The Veteran seeks service connection for hypertension, which 
he relates to his service-connected post-traumatic stress 
disorder (PTSD).

An October 2005 VA examination report shows the Veteran 
stated that he was diagnosed with hypertension in 1988 and 
had been on medication ever since.  He currently was on 
Atenolol 25mg once a day.  He denied any strokes or heart 
problems.  Physical examination revealed the blood pressure 
in the sitting position was 130/80 with a heart rate of 74 
and respiration of 16; in the recumbent position 120/80 with 
a heart rate of 74 and respiration of 16.  The diagnosis was 
hypertension, mild, well-controlled.

The first diagnosis of record for PTSD was in October 2003, 
which was later found to be related to service.

The medical evidence, however, shows no relationship between 
the Veteran's hypertension and his PTSD.  The October 2005 VA 
examiner indicated that the claims file was reviewed prior to 
the evaluation.  The examiner determined that the Veteran's 
mild hypertension was not as least as likely as not secondary 
to PTSD and that there was no connection between the 
Veteran's hypertension and his PTSD.  In terms of 
aggravation, there is no medical evidence to establish the 
baseline level of the hypertension disability prior to the 
first diagnosis of PTSD in 2003.  However, the VA examiner 
determined definitively that there was no connection between 
hypertension and PTSD, which includes any aggravation of 
hypertension by PTSD.

The Veteran genuinely believes that his hypertension is 
related to his PTSD.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
hypertension and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the opinion provided 
by the medical professional who determined that there was no 
relationship between the Veteran's hypertension and his PTSD.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

Although this was not primarily the Veteran's contention, the 
medical evidence also shows no relationship between the 
Veteran's hypertension and his service.  The service 
treatment records document the Veteran's complaints of 
dizziness in March 1973.  His blood pressure was taken at 
that time with readings of 130/80 while sitting and 150/88 
after exercise.  At discharge from service in July 1973, his 
blood pressure reading was 118/72.

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm, or greater with a 
diastolic blood pressure of less than 90mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins. These must be confirmed by readings taken 
two or more times on at least three different days. Id.

While the Veteran had one reading in service in March 1973 
that was slightly elevated, his discharge blood pressure 
reading in July 1973 was not close to the criteria for a 
hypertension diagnosis.  Hypertension was not diagnosed 
within one year of discharge from service; thus, service 
connection is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no medical 
evidence of continuity of symptomatology of a hypertension 
diagnosis from service or during the 15 years before the 
Veteran stated he was first diagnosed in 1988; or the first 
diagnosis of record in 2005, which is 32 years after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997).   

The preponderance of the evidence is against the service 
connection claim for hypertension secondary to PTSD; there is 
no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for hypertension, secondary 
to PTSD is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


